     Case 2:16-cv-02269-JAM-AC Document 46 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL GADDY,                                     No. 2:16-cv-2269 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    E. MOGHADDAM, et al.,
15                       Defendants.
16

17          Counsel for defendants has timely responded to the court’s order filed May 8, 2020. ECF

18   Nos. 44, 45. Defense counsel informs the court that plaintiff will continue to be without his legal

19   materials in the instant case while he remains temporarily incarcerated at another facility to

20   appear in court proceedings involving an unrelated case. Based on the anticipated dates for

21   further proceedings in the unrelated case, counsel recommends that the deadlines in the instant

22   case be extended by ninety days. ECF No. 45 at 2. The request is both reasonable and prudent.

23   The deadlines of June 12, 2020 and September 18, 2020, as set forth in the January 2, 2020

24   Discovery and Scheduling Order (ECF No. 38), will therefore be extended as specified below.

25          Accordingly, for good cause shown, IT IS HEREBY ORDERED that:

26          1. The parties may conduct discovery until September 11, 2020; requests for discovery

27   shall be served no later than sixty (60) days prior to that date, and responses to written discovery

28   requests are due within forty-five (45) days after service of the requests.
                                                        1
     Case 2:16-cv-02269-JAM-AC Document 46 Filed 06/01/20 Page 2 of 2

 1         2. The deadline for filing any pretrial motion, except a motion to compel discovery, is
 2   extended to December 11, 2020.
 3   DATED: May 29, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
